DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Myers on August 24, 2022.
The application has been amended as follows: 
Claim 14, line 12: two instances “engaging” should be corrected to - -locking- -;

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that use the word "means" or "step" but are nonetheless not being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are: “means for locking” in claim 14. Proper support can be found in Para. 0016 and Fig. 5A of the current application.

Allowable Subject Matter
Claims 1-5, 8-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector assembly, comprising a first primary lock retaining feature in the form of a rib feature extending parallel to the terminal axis from a first face of the terminal stabilizer and configured to engage the primary lock feature as the terminal stabilizer moves from the pre-staged position to the staged position; wherein the terminal stabilizer defines a second primary lock retaining feature configured to engage the second primary lock feature as the terminal stabilizer moves from the pre-staged position to the staged position as the first connector body is mated with the second connector body; this in combination with the remaining limitations of the claim. 
Regarding claims 2-5, 8-13: are allowable based on their dependency on claim 1.
Regarding claim 14: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector assembly, wherein the terminal stabilizer is disposed within the first connector body; and moveable from a pre-staged position to a staged position, wherein the terminal stabilizer defines a means for locking the first primary lock feature and a means for locking the second primary lock feature as the terminal stabilizer moves from the pre-staged position to the staged position; this in combination with the remaining limitations of the claim. 
Regarding claim 15: allowability resides at least in part with the prior art not showing orfairly teaching a method of assembling an electrical connector, wherein moving the terminal stabilizer from a pre-staged position to a staged position; and engaging the first primary lock retaining feature with the first primary lock feature and engaging the secondary lock retaining feature with the second primary lock feature as the terminal stabilizer moves from the pre-staged position to the staged position
; this in combination with the remaining limitations of the claim. 
Regarding claims 16-20: are allowable based on their dependency on claim 15.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833